        Case 4:20-cv-00076-BMM Document 13 Filed 10/21/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


WESTERN ORGANIZATION OF                      CV-20-76-GF-BMM
RESOURCE COUNCILS, et al,

                   Plaintiff,                    ORDER

vs.

UNITED STATES BUREAU OF
LAND MANAGEMENT,

                   Defendant.


       Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

      IT IS ORDERED:

      1. This case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

      2. The Clerk of Court is directed to forthwith notify the parties of the

making of this order.

      DATED this 21st day of October, 2020.
